Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/22 has been entered.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9, 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims depend from withdrawn process claim 1.  In claim 1, it is not clear what is the difference between “nonwovens” and “nonwoven fabrics”. Also, there is no antecedent basis for “the convected air” in clause (g) of the claim.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-9, 11-15 is/are rejected under 35 U.S.C. 103 as obvious over Riedel et al, U.S. Patent Application Publication No. 2008/0203602 in view of Ratzsch et al, U.S. Patent Application Publication No. 2005/0250896.
Riedel discloses a meltspun nonwoven formed from melamine-formaldehyde resin.  The nonwoven can have a density of 9 kilograms per cubic meter.  See example 3, paragraph 0116.  The fibers can have a diameter of 1-7 um.  See example 3, paragraph 0115. The nonwovens provide flame protection, thermal protection and acoustic protection.  See paragraph 0009.  Reidel teaches that the methylol groups are etherified.  See examples.  Since Reidel teaches that the groups are etherified and does not specify a percentage it is reasonable to believe that all the groups are etherified.  
Reidel differs from the claimed invention because it does not teach the particular basis weights and thicknesses as set forth in new claims 14-15.  
However, since Reidel teaches how to form a nonwoven fabric the person of ordinary skill in the art would have been able to deposit the amount of filaments and to compress to the degree necessary to provide a nonwoven having the desired basis weight and thickness.  
Riedel differs from the claimed invention because it does not disclose the claimed M:F ratio of 1:2.  
However, Ratzsch teaches that in forming fibers, yarns and nonwovens  formed from melamine formaldehyde that a suitable M:F ratio is from 1:1.5 to 1:5.  See paragraph 0030. 
Therefore, it would have been obvious to one of ordinary skill in the art to have employed an M:F ratio within the range taught by Ratzsch in view of the teaching of Ratzsch that such a ratio produces a desirable result.  Thus, the nonwoven of Riedel as modified by Ratzsch would have the same structure features as the claimed invention.  Riedel further teaches the same or similar process of forming the nonwoven including melt-spinning, employing a stream of gas to form fibers, laying the fibers, treating the fabric w/heated air which is progressively heated over a period of time and maintained at an elevated temperature for a period of time, subjecting the web to hydrogen chloride gas during the treatment process, and cooling the web.  See examples 1-3 and also paragraphs 0083-0096.  Therefore, in view of the fact that the nonwoven of Riedel is made of the same resin, has the same structure and appears to be made by the same or similar process, it is reasonable to expect that the nonwoven of Riedel would also have the claimed properties of formaldehyde emission, thermal conductivity and acoustic adsorption.  Further, with regard to the particular process claimed, although the claims depend from withdrawn process claim 1, the instant claims are drawn to a product.  Therefore, the burden is shifted to Applicant to show any process differences result in an unobvious difference between the claimed product the prior art product.  
Applicant's arguments filed 8/4/22 have been fully considered but they are not persuasive. Applicant argues that Riedel does not teach the limitations that there is an M:F ration of 1:2 and that at least 80% of the methylol groups have been etherified.  
With regard to the ratio of M:F, the action states that Reidel does not teach this limitation, however, the action relies on the teaching of Ratzsch for the teaching of the M:F which is suitable for forming melamine formaldehyde fibers.
With regard to the specificity of the teaching of Reidel concerning the limitation that 80% of the methylol groups have been etherified, since Reidel teaches that the groups are etherified and does not specify a percentage it is reasonable to believe that all the groups are etherified.  Reidel teaches that the melamine formaldehyde resin is etherified, not a generic “alcohol etherified resin”.
With regard to the particular properties of the structure, as set forth above, there is a reasonable basis to expect that the nonwoven of Reidel, especially once modified by employing a M:F ratio as taught by Ratzsch, would necessarily have the claimed properties, in view of the use of the same materials and a similar process.  The instant claims are product claims, therefore, the burden is on Applicant to show that any process differences result in an unobvious difference between the claimed structure and the prior art product.  To note both the use of the same materials and a similar process as providing a reasonable basis for the expectation that the material of Reidel would have the claimed properties is not to trivialize any aspect or limitation of the claims.  Further, the claims are not limited to a structure having particular properties.  
The similarity of the process of Reidel to the claimed process is set forth above.  Further, the claims do not recite a voluminous web or prohibit any compaction steps.  Further, the burden is shifted to Applicant to show that any process differences result in an unobvious difference between the claimed product and the prior art product. The action does not state that the process of Reidel is identical to the claimed process, but rather that it is substantially similar and that this, in combination with the use of a substantially similar starting material, as well as the use of  resin having a M:F ratio as taught by Rarzsch would be expected to produce a material having the claimed properties, however, Applicant can rebut this presumption by showing that the material of Reidel would not have the claimed properties, as long as what is shown in commensurate ins cope with the claims.  Applicant points to particular points of difference, but has not yet provided evidence that the process differences result in an unobvious difference in the product.  
Applicant argues that Ratzsch teaches away from using strong acids.  However, Ratzsch is only relied on for the teaching regarding the M:F ratio suitable for use in forming fibers from melamine formaldehyde.  The rejection does not modify the process of Reidel but only relies on Ratzsch to show suitable M:F ratios.  
Applicant argues that Reidel compacts and compresses the nonwovens.  However, the claims do not preclude compacting the nonwoven of Reidel is within the claimed range.  
Applicant argues that Reidel does not teach a nonwoven having the claimed thickness and basis weight and instead teaches a thinner and lighter product.  However, Reidel does not teach any particular basis weights or thicknesses, and does not disclose any limits on either, but instead shows in example 1 a web having a basis weight of  34 gsm and a thickness of 2mm, but these values are not disclosed as being an upper limit and no range of weights and thicknesses are disclosed.  Therefore, the person of ordinary skill in the art would have been able to deposit the amount of filaments and to compress to the degree necessary to provide a nonwoven having the desired basis weight and thickness.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789